730 So. 2d 348 (1999)
Philip ROSS, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-4219
District Court of Appeal of Florida, Fourth District.
March 17, 1999.
*349 Alan H. Schreiber, Public Defender and Donald J. Cannarozzi, Assistant Public Defender, Fort Lauderdale, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee and Debra Rescigno, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Petitioner was represented by the public defender in two criminal cases. The public defender certified to the trial judge that he has a conflict of interest requiring withdrawal in both cases because his office represents the codefendant in one of the petitioner's cases. The trial judge permitted withdrawal in the case involving the codefendant, but denied leave to withdraw in the other case.
We again conclude that the Florida Supreme Court's decision in Guzman v. State, 644 So. 2d 996 (Fla.1994), leaves the trial court with no discretion to deny a motion to withdraw when the public defender certifies conflict pursuant to section 27.53, Florida Statutes. See Terry v. State, ___ So.2d ___, 1999 WL 68926 (Fla. 4th DCA Feb.10, 1999)(slip op.); Sheffield v. State, 725 So. 2d 1229, 1999 WL 18432 (Fla. 4th DCA 1999)(slip op.); Leslie v. State, 720 So. 2d 559 (Fla. 4th DCA 1998); Filan v. State, 720 So. 2d 549 (Fla. 4th DCA 1998); Reardon v. State, 715 So. 2d 348 (Fla. 4th DCA 1998).
We grant certiorari, quash the order denying leave to withdraw, and instruct the trial judge to appoint different counsel. As we have done in the past, we again decline to certify the question as a matter of great public importance. See Reardon, 715 So. 2d 348.
FARMER, GROSS, and HAZOURI, JJ., concur.